Opinion filed July 2, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-07-00342-CV
                                         __________

                               IN THE MATTER OF F.J.R.


             On Appeal from the County Court at Law sitting as Juvenile Court

                                      Midland County, Texas

                                   Trial Court Cause No. 5619


                             MEMORANDUM OPINION
       The jury found that F.J.R. engaged in delinquent conduct by committing the offense of sexual
assault. The trial court committed appellant to the care and custody of the Texas Youth Commission
for an indeterminate period of time not to exceed his twenty-first birthday. We affirm.
       The record reflects that appellant filed a motion for the appointment of an interpreter and that
the motion was granted. The record further reflects that the same “certified, qualified, State-
authorized interpreter” was present in the courtroom and assisted appellant throughout the
proceedings without objection.
       In his sole issue on appeal, appellant contends that the trial court committed reversible error
because the interpreter was not given an oath until appellant was sworn in as the final witness in the
three-day trial. The State argues that appellant has failed to preserve his complaint for appellate
review. We agree.
       The record before this court is silent as to the oath administered to the interpreter. During
pretrial proceedings, the trial court described the interpreter as a “certified, qualified, State-
authorized     interpreter.”   The same interpreter served appellant throughout the trial court
proceedings.
       Failure to timely object results in failure to preserve a complaint for appellate review.
TEX . R. APP . P. 33. The waiver applies to failure to object to an unsworn witness or an interpreter.
Beck v. State, 719 S.W.2d 205, 213 (Tex. Crim. App. 1986); Castillo v. State, 807 S.W.2d 8 (Tex.
App.—Corpus Christi 1991, pet. ref’d); Lara v. State, 761 S.W.2d 481 (Tex. App.—Eastland 1988,
no pet.). The issue is overruled.
       The judgment of the trial court is affirmed.




                                                      JIM R. WRIGHT
                                                      CHIEF JUSTICE


July 2, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2